Case 2:18-cv-01383-SVW-MRW Document 32 Filed 10/24/18 Page 1 of 1 Page ID #:197

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-01383-SVW-MRW                                         Date   October 24, 2018
 Title             Frank Ocean v. Om Mas Keith et al




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                             Deborah Gackle
                 Deputy Clerk                        Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Edwin F. McPherson                                    Joseph E. Porter, III
                       Tracy B. Rane
 Proceedings:                 [29] Ex Parte Application for Reconsideration


        The application is granted. The jury trial is continued to February 26, 2019 at 9:00 a.m., with a
pretrial conference set for February 11, 2019 at 3:00 p.m.




                                                                                                    :     30
                                                               Initials of Preparer           PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
